Exhibit 10.81


AMENDMENT NO. 1
TO
AGREEMENT


This Amendment No. 1 to Agreement, dated as of January 27, 2017, (this
“Amendment”), is by and among Federated Investment Management Company
(“Federated”), Passport Research Ltd. (“Passport”), The Jones Financial
Companies, L.L.L.P. (“Jones Financial”), for itself and for and on behalf of
Edward D. Jones & Co., L.P. (“EDJones” and, together with The Jones Financial
Companies, L.L.L.P., “Jones”), and Passport Holdings LLC (“Buyer”) (each of
Federated, Passport, EDJones, Jones and Buyer being a “Party” and, collectively,
as applicable, the “Parties”). Capitalized terms used, but not defined, in this
Amendment have the meanings given to such terms in the Agreement (as defined
below).


W I T N E S S E T H:


WHEREAS, Federated, Passport, Jones Financial, EDJones and Buyer are parties to
that certain Agreement, dated as of April 27, 2016 (as amended, the
“Agreement”); and


WHEREAS, the Parties desire to amend the Agreement subject to the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the respective terms and conditions
contained in this Amendment, and intending to be legally bound, the Parties
agree as follows:
    
SECTION 1.    Amendment to Amend Definitive Agreement


(a)The Parties hereto acknowledge and agree that because Olive Street Investment
Advisers LLC (“Olive Street”) Multi-Manager Order extends its exemptive relief
to any fund that is under “common control” with Olive Street (and following the
Passport Transfer, Passport will be considered under “common control” with Olive
Street, which is “controlled by” Jones Financial), obtaining a new Multi-Manager
SEC Exemption for the Edward Jones Money Market Fund (the “Fund”) is not
necessary as Olive Street’s exemptive relief would apply to the Fund.


(b)The Parties hereto acknowledge and agree that Federated and Passport
(pre-Closing) shall be responsible for their own respective fees, costs and
expenses, incurred during the pre-Closing. Accordingly, the Parties acknowledge
and agree that Passport (pre-Closing) shall be responsible for fifty percent
(50%) of the Investment Company Institute (the “ICI”) membership dues incurred
for the Fund during the pre-Closing and the remaining pre-Closing ICI membership
dues incurred (fifty percent (50%)) shall be paid by the Fund. For the avoidance
of doubt, the Parties further acknowledge and agree that following the Closing
Date, Jones, Buyer and/or Fund shall be responsible for the Fund’s ICI
membership dues incurred post-Closing. The Parties hereto acknowledge and agree
that any other similar expense of or for the benefit of the Fund (e.g., NASDAQ,
CUSIP, blue-sky and S&P credit rating fees) shall be allocated, as necessary, to
the Fund as mutually agreed upon by the parties.


1

--------------------------------------------------------------------------------

Exhibit 10.81




(c)Section 8.1(c) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“With respect to the Passport Transfer and EJMMF Adoption, Federated has a
reasonable belief, based on communications with the Federal Reserve Bank of New
York, that the EJMMF shall continue to be eligible to participate in reverse
repurchase agreements with the Federal Reserve Bank of New York Post-Closing so
long as Federated serves as sub-adviser of the Edward Jones Money Market Fund.”


(d)Exhibit F of the Agreement, entitled “Form of New Sub-Advisory Agreement”, is
hereby deleted in its entirety and replaced with a new Exhibit F, attached
hereto.


(e)Schedule 1.58 of the Agreement, entitled “Passport Records”, is hereby
deleted in its entirety and replaced with new Schedule 1.58, attached hereto.


(f)Schedule 6.1(g) of the Agreement, entitled “Required Notices, Consents and
Approvals”, is hereby deleted in its entirety and replaced with new Schedule
6.1(g), attached hereto.


(g)Schedule 6.1(h) of the Agreement, entitled “Affiliated Transactions”, is
hereby deleted in its entirety and replaced with new Schedule 6.1(h), attached
hereto.


(h)Schedule 6.2(l) of the Agreement, entitled “Relevant Passport Contracts”, is
hereby deleted in its entirety and replaced with new Schedule 6.2(l), attached
hereto.


SECTION 2.    Miscellaneous.


(a)    This Amendment shall be effective as of the date first written above upon
its execution and delivery by each of the Parties.


(b)    The Agreement, as amended by this Amendment, shall remain in full force
and effect.


(c)    This Amendment shall be governed in all respects, including as to
validity, interpretation and effect, by the laws of the State of New York,
without giving effect to its principles or rules of conflict of laws that would
require the application of the laws of another jurisdiction.


(d)    This Amendment may be executed in multiple counterparts, each of which
shall be deemed an original for all purposes and all of which shall be deemed,
collectively, one agreement. Once each Party to this Amendment has executed a
copy of this Amendment (whether in original, by facsimile or .pdf signature or
electronic signature), this Amendment shall be considered fully executed and
effective, notwithstanding that all Parties have not executed the same copy.


[Signature Page Follows]




2

--------------------------------------------------------------------------------


Exhibit 10.81




IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first written above.


FEDERATED INVESTMENT MANAGEMENT COMPANY


By: /s/ John B. Fisher


Title: President and Chief Executive Officer




PASSPORT RESEARCH LTD.




By: /s/ John B. Fisher


Title: President and Chief Executive Officer




PASSPORT HOLDINGS LLC


By:  /s/ Michael Besmer


Title: Michael Besmer, Treasurer




EDWARD D. JONES & CO., L.P.
(by its General Partner, EDJ Holding Company, Inc.)


By:  /s/ Kevin D. Bastien


Title: Kevin D. Bastien, Treasurer




THE JONES FINANCIAL COMPANIES, L.L.L.P.


By: /s/ Kevin D. Bastien


Title: Kevin D. Bastien, Chief Financial Officer


[Signature Page to Amendment No. 1 to Agreement]

